This testimony, which is intended to show, that one of the plaintiff's witnesses has forsworn himself, cannot, as it occurs to me, be received. To impeach a man's credit when on oath, his general reputation as to swearing may be inquired into, but not to descend to particular facts, for it cannot be supposed that witnesses could be prepared to meet such imputations, there being no notice on record. As between parties to a suit, the pleadings completely apprise them of the points to be discussed, but not so of witnesses.